         CASE 0:19-cv-02735-JRT-HB Doc. 106 Filed 11/23/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA


 DAN PEDERSON, et al,                                     Civil No. 19-2735 (JRT/HB)

                              Plaintiffs,

 v.
                                                            ORDER OF DISMISSAL
 DONALD J. TRUMP FOR PRESIDENT, INC., et
 al,

                         Defendants.


       Thomas J Lyons, Jr, CONSUMER JUSTICE CENTER P.A., 367 Commerce Court,
       Vadnais Heights, MN 55127, for plaintiffs.

       Benjamin L. Ellison, JONES DAY, 90 South Seventh Street, Suite 4950,
       Minneapolis, MN 55402, for defendant Donald J. Trump for President, Inc.

       Michael S Kreidler, STICH ANGELL KREIDLER & UNKE, P.A., 3601 Minnesota
       Drive, Suite 450, Minneapolis, MN 55435, for defendant American Made Media
       Consultants, LLC.

       The parties have stipulated to dismissal of this action with prejudice. [Docket No.

100]

       Based on a review of the file, record, and proceedings herein, IT IS HEREBY

ORDERED that this action is DISMISSED WITH PREJUDICE, each party to bear its own costs,

disbursements, and attorney’s fees.

       LET JUDGMENT BE ENTERED ACCORDINGLY.
        CASE 0:19-cv-02735-JRT-HB Doc. 106 Filed 11/23/20 Page 2 of 2




DATED: November 23, 2020
at Minneapolis, Minnesota.
                                         _s/John R. Tunheim_______________
                                         JOHN R. TUNHEIM
                                         Chief Judge
                                         United States District Court
